ELECTRONIC RECORD



COA #          06-14-00094-CR                      OFFENSE:          22.02
Companion
case also
               Royce William Tawater v. The
STYLE:         State of Texas                      COUNTY:           Hunt


COA DISPOSITION:         Affirmed                  TRIAL COURT: 354th District Court


DATE: 2/4/15                         Publish: No   TC CASE #.:       29,310




                          IN THE COURT OF CRIMINAL APPEALS
                                                                               253-/sr
            Royce William Tawater v. The State
STYLE:      of Texas                                    CCA#:


         ?kO SE                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:       njl^tzVCT                                   SIGNED:                        PC:

JUDGE:       f.fj Ua
                  (J^^a*—                               PUBLISH:                       DNP:




                                                                                       MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:      '


                                                                              ELECTRONIC RECORD